 



Exhibit 10.2
INDEMNIFICATION AGREEMENT
     This Agreement is made as of the ___ day of                     , 2008, by
and between Bookham, Inc., a Delaware corporation (the “Corporation), and
                     (the “Indemnitee”), a director or officer of the
Corporation.
     WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
     WHEREAS, Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”). The By-laws,
Certificate of Incorporation of the Corporation and the DGCL expressly provide
that indemnification provisions are not exclusive, and contemplate that
contracts may be entered into between the Corporation and members of the board
of directors, officers and other persons with respect to indemnification;
     WHEREAS, the board of directors of the Corporation (the “Board”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Corporation’s stockholders
and that the Corporation should act to assure such persons that there will be
increased certainty of indemnification protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Corporation to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Corporation free from undue concern that
they will not be so indemnified;
     WHEREAS, this Agreement is a supplement to and in furtherance of the
By-laws and Certificate of Incorporation of the Corporation and any resolutions
adopted pursuant the By-laws and Certificate of Incorporation, and shall not be
deemed a substitute for, nor to diminish or abrogate any rights of Indemnitee
under such charter documents;
     NOW, THEREFORE, the parties agree as follows:
     1. Agreement to Serve. The Indemnitee agrees to serve or continue to serve
as a director or officer of the Corporation for so long as the Indemnitee is
duly elected or appointed or until such time as the Indemnitee tenders a
resignation in writing.
     2. Definitions. As used in this Agreement:
          (a) “Corporate Status” means the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

 



--------------------------------------------------------------------------------



 



          (b) “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
          (c) “Enterprise” means the Corporation and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the
Corporation as a director, officer, employee, agent or fiduciary. With respect
to employee benefit plans: references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, officer, employee, or agent with respect to
an employee benefit plan, its participants, or beneficiaries; and a person who
acted in good faith and in a manner such person reasonably believed to be in the
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.
          (d) “Expenses” means, without limitation, attorneys’ fees, retainers,
court costs, transcript costs, fees and expenses of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and other disbursements or expenses of
the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, participating, or being or
preparing to be a witness in a Proceeding. Expenses shall also mean any federal,
state or local or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement and shall include
any ERISA excise taxes or penalties imposed in any Proceeding relating to any
Indemnifiable Event. Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, or other
appeal bond or its equivalent. Expenses, however, shall not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.
          (e) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (1) the Corporation
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (2) any other party to
the Proceeding giving rise to a claim for indemnification hereunder. The term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Corporation agrees to
pay the reasonable fees of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant to this Agreement.
          (f) “Proceedings” means any threatened, pending or completed action,
suit, arbitration, alternative dispute resolution proceeding, formal or informal
investigation,

- 2 -



--------------------------------------------------------------------------------



 



inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Corporation or otherwise
and whether civil, criminal, administrative or investigative, in which
Indemnitee is or will be involved as a party or otherwise, by reason of the fact
that Indemnitee is or was an officer or director of the Corporation, by reason
of any action taken by him or her, or of any inaction on his or her part while
acting as an officer or director of the Corporation, or by reason of the fact
that the Indemnitee is or was serving at the request of the Corporation as a
director, officer, employee, agent or fiduciary of an Enterprise; in each case
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement; including one pending on or before the date of this
Agreement, but excluding one initiated by an Indemnitee pursuant to Section 11
of this Agreement to enforce his or her rights under this Agreement.
     3. Indemnity of Indemnitee. The Corporation agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality of this obligation:
          (a) Indemnification in Third-Party Proceedings. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this
Paragraph 3(a) if, by reason of the Indemnitee’s Corporate Status or by reason
of any action alleged to have been taken or omitted in connection with such
status, the Indemnitee was or is a party to or threatened to be made a party to
or otherwise involved in any Proceeding (other than a Proceeding by or in the
right of the Corporation to procure a judgment in its favor). Pursuant to this
Paragraph 3(a), Indemnitee shall be indemnified against all Expenses, judgments,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful.
          (b) Indemnification in Proceedings by or in the Right of the
Corporation. The Corporation shall indemnify the Indemnitee in accordance with
the provisions of this Paragraph 3(b) if, by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection with such status, the Indemnitee was or is a party to or
threatened to be made a party to or otherwise involved in any Proceeding by or
in the right of the Corporation to procure a judgment in its favor. Pursuant to
this Paragraph 3(b), Indemnitee shall be indemnified against all Expenses and,
to the extent permitted by law, amounts paid in settlement actually and
reasonably incurred by or on behalf of the Indemnitee in connection with such
Proceeding, if the Indemnitee acted in good faith and in a manner which the
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Corporation, except that, if applicable law so provides, no
indemnification shall be made under this Paragraph 3(b) in respect of any claim,
issue, or matter as to which the Indemnitee shall have been adjudged to be
liable to the Corporation, unless, and only to the extent, that the Court of
Chancery of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of such liability but
in view of all the

- 3 -



--------------------------------------------------------------------------------



 



circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the Court of Chancery or such other court shall
deem proper.
     4. Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnifications provided elsewhere in this Agreement, the
Corporation indemnifies and holds harmless Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid or to be paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee, if, by
reason of his or her Corporate Status, he or she is, or is threatened to be
made, a party to or participant in any Proceeding (including a Proceeding by or
in the right of the Corporation), including, without limitation, all liability
arising out of the negligence or active or passive wrongdoing of Indemnitee. The
only limitation that shall exist upon the Corporation’s obligations pursuant to
this Agreement shall be that the Corporation shall not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Paragraph 10) to be unlawful.
     5. Indemnification for Expenses of a Witness. To the extent that the
Indemnitee is, by reason of the Indemnitee’s Corporate Status, a witness in any
Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection with serving as a witness.
     6. Indemnification of Expenses of Successful Party. To the extent that the
Indemnitee has been successful, on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter in a Proceeding, the
Indemnitee shall be indemnified against all Expenses incurred by or on behalf of
the Indemnitee in connection with such Proceeding. Without limiting the
foregoing, if any Proceeding or any claim, issue or matter in a Proceeding is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(v) with respect to any criminal proceeding, an adjudication that the Indemnitee
had reasonable cause to believe his or her conduct was unlawful, the Indemnitee
shall be considered for the purposes of this Agreement to have been wholly
successful with respect to the Proceeding, or claim, issue or matter in a
Proceeding, respectively. If Indemnitee is not wholly successful in a
Proceeding, but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Corporation
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of the Indemnitee in connection with each successfully resolved
claim, issue or matter. For purposes of this paragraph and without limitation,
the termination of any claim, issue or matter in a Proceeding by dismissal, with
or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
     7. Exceptions to Right of Indemnification.
          (a) Action Initiated by Indemnitee. The Corporation shall not
indemnify the Indemnitee in connection with a Proceeding (or part thereof)
initiated by the Indemnitee against the Corporation or its directors, officers,
employees or other Indemnitees, unless the

- 4 -



--------------------------------------------------------------------------------



 



initiation of such Proceeding (1) was approved by the Board, or (2) the
Corporation provides the indemnification in its sole discretion, pursuant to the
power vested in the Corporation under applicable law.
          (b) Indemnitee Reimbursed From Insurance. The Corporation shall not
indemnify the Indemnitee to the extent the Indemnitee is reimbursed from the
proceeds of insurance, and in the event the Corporation makes any
indemnification payments to the Indemnitee and the Indemnitee is subsequently
reimbursed from the proceeds of insurance, the Indemnitee shall promptly refund
such indemnification payments to the Corporation to the extent of such insurance
reimbursement.
          (c) Section 16(b) Actions. The Corporation shall not indemnify the
Indemnitee for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Corporation within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provision of state statutory law or common law. Notwithstanding anything to the
contrary stated or implied in this Section 7(c), indemnification pursuant to
this Agreement relating to any Proceeding against Indemnitee for an accounting
for profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Exchange Act or
similar provisions of any federal, state or local laws shall not be prohibited
if Indemnitee ultimately establishes in any Proceeding that no recovery of such
profits from Indemnitee is permitted under Section 10(b) of the Exchange Act of
similar provisions of any federal, state of local laws.
     8. Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought; provided, that the failure to so notify the Corporation shall
not release the Corporation of any liability it may have to the Indemnitee,
except to the extent that the Corporation has been prejudiced by such failure.
With respect to any Proceeding of which the Corporation is so notified, the
Corporation will be entitled to participate in the Proceeding at its own expense
and/or to assume the defense of the Proceeding at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Paragraph 8. The Indemnitee
shall have the right to employ his or her own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense of the Proceeding shall be at
the expense of the Indemnitee unless (i) the employment of counsel by the
Indemnitee has been authorized by the Corporation, (ii) counsel to the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such Proceeding or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the fees and expenses of counsel for the
Indemnitee shall be at the expense of the Corporation, except as otherwise
expressly provided by this Agreement. The Corporation shall not be entitled,
without the consent of the Indemnitee, to assume the defense of any claim
brought by or

- 5 -



--------------------------------------------------------------------------------



 



in the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the conclusion provided for in clause (ii) above. The
Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Corporation shall not settle any Proceeding in any
manner, without the Indemnitee’s written consent, provided that Indemnitee’s
written consent shall be required if such settlement (i) grants Indemnitee a
complete and unqualified release of liability, (ii) does not impose any penalty
or limitation on Indemnitee, and (iii) does not admit any liability or
misconduct by Indemnitee. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.
     9. Advancement of Expenses. In the event that the Corporation does not
assume the defense, pursuant to Paragraph 8 of this Agreement, of any Proceeding
of which the Corporation receives notice under this Agreement, any Expenses
incurred by or on behalf of the Indemnitee in defending such Proceeding shall be
paid by the Corporation in advance of the final disposition of such Proceeding
within ten (10) days after the receipt by the Corporation of a statement or
statements from Indemnitee requesting such advance or advances from time to
time; provided, however, that the payment of such Expenses incurred by or on
behalf of the Indemnitee in advance of the final disposition of such Proceeding
shall be made only upon receipt of an undertaking by or on behalf of the
Indemnitee to repay all amounts so advanced in the event that it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Corporation as authorized in this Agreement. Such undertaking shall be
accepted without reference to the financial ability of the Indemnitee to make
repayment. Any advances and undertakings to repay pursuant to this Paragraph 9
shall be unsecured and interest free.
     10. Procedures and Presumptions for Indemnification.
          (a) Written Request. In the event the Indemnitee wishes to exercise
his or her rights to indemnification or advancement of Expenses pursuant to the
Paragraphs 3, 4, 5 or 6 or any other indemnification obligations under this
Agreement, the Indemnitee shall submit to the Corporation a written statement to
this effect, including with such statement documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
          (b) Payment Dates. Any such advancement of Expenses or indemnification
pursuant to Paragraphs 5 and 6, or any other indemnification obligations under
this Agreement other than pursuant to Paragraphs 3 and 4, shall be paid within
ten (10) days of receipt by the Corporation of the written request of the
Indemnitee. Indemnification pursuant to Paragraphs 3 or 4 of this Agreement,
that are approved following a determination of entitlement as set forth in this
Paragraph 10, shall be made promptly within thirty (30) days after receipt by
the Corporation of the written request of the Indemnitee.
          (c) Procedure for Determining Entitlement to Indemnification.

  (i)   Upon written request by Indemnitee for indemnification pursuant to this
Paragraph 10, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification

- 6 -



--------------------------------------------------------------------------------



 



      shall be made in the specific case by one of the following four methods,
which shall be at the election of the Board: (A) by a majority vote of the
Disinterested Directors, even though less than a quorum, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (C) if there are no Disinterested
Directors or if the Disinterested Directors so direct, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to the
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Corporation.

  (ii)   If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to this Paragraph 10, the Independent Counsel shall
be selected as provided in this Paragraph 10(c). The Independent Counsel shall
be selected by the Board. Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Corporation,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Paragraph 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to this Paragraph 10(c), no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection made by the Indemnitee to
the Corporation’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under this Paragraph 10(c). The Corporation shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to this Paragraph 10, and the Corporation shall
pay all reasonable fees and expenses incident to the procedures of this
Paragraph 10, regardless of the manner in which such Independent Counsel was
selected or appointed.

- 7 -



--------------------------------------------------------------------------------



 



  (iii)   If the person, persons or entity empowered or selected under this
Paragraph 10 to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Corporation of the request for indemnification, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification absent (A) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (B) a prohibition of such indemnification under
applicable law; provided, however, that such sixty (60)-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating to the
determination; and provided, further, that the foregoing provisions of this
Paragraph 10 shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to this Paragraph 10
and if (A) within fifteen (15) days after receipt by the Corporation of the
request for such determination, the Board or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting of the stockholders to be held within
seventy-five (75) days after such receipt and such determination is made at the
meeting, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making the determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made at the meeting.     (iv)   Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel, member of the Board or
stockholder of the Corporation shall act reasonably and in good faith in making
a determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity

- 8 -



--------------------------------------------------------------------------------



 



      making such determination shall be borne by the Corporation (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Corporation indemnifies and agrees to hold Indemnitee harmless from such costs
and expenses.

          (d) Presumptions for Determination of Entitlement to Indemnification.

  (i)   In making a determination with respect to entitlement to indemnification
under this Agreement, the person or persons or entity making such determination
shall presume that Indemnitee is entitled to indemnification under this
Agreement. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Corporation (including by its directors or Independent Counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation (including by its directors or Independent
Counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.     (ii)   Indemnitee shall be deemed to
have acted in good faith if Indemnitee’s action is based on the records or books
of account of the Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement. Whether or not the foregoing provisions of this
subparagraph (ii) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.     (iii)   The
termination of any Proceeding or any claim, issue or matter in a Proceeding, by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself,

- 9 -



--------------------------------------------------------------------------------



 



      adversely affect the right of Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation, and, with respect to any criminal Proceeding, had
reasonable cause to believe that his or her conduct was unlawful.

  (iv)   The Corporation acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

     11. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction. Unless otherwise required by law, the burden of
proving that indemnification is not appropriate shall be on the Corporation. The
Indemnitee’s expenses (of the type described in the definition of “Expenses” in
Paragraph 2(d)) incurred in connection with successfully establishing the
Indemnitee’s right to indemnification, in whole or in part, in any such
Proceeding shall also be indemnified by the Corporation.
               (a) In the event that (1) a determination is made pursuant to
Paragraph 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (2) advancement of Expenses is not timely
made pursuant to Paragraph 9 of this Agreement, (3) payment of indemnification
is not made pursuant to Paragraph 10(b) of this Agreement, or (4) no
determination of entitlement to indemnification is made pursuant to Paragraph
10(c) of this Agreement within ninety (90) days after receipt by the Corporation
of the request for indemnification, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification. Indemnitee shall commence such proceeding seeking an
adjudication within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Paragraph 11(a). The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication.
               (b) In the event that a determination shall have been made
pursuant to Paragraph 10(c) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Paragraph 11
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Paragraph 10.

- 10 -



--------------------------------------------------------------------------------



 



               (c) If a determination shall have been made pursuant to Paragraph
10(c) of this Agreement that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Paragraph 11, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
               (d) In the event that Indemnitee, pursuant to this Paragraph 11,
seeks a judicial adjudication of his or her rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Corporation, the Corporation
shall pay on his or her behalf, in advance, any and all expenses (of the types
described in the definition of Expenses in Paragraph 2(d) of this Agreement)
actually and reasonably incurred by him or her in such judicial adjudication,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery.
               (e) The Corporation shall be precluded from asserting in any
judicial proceeding commenced pursuant to this Paragraph 11 that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
shall stipulate in any such court that the Corporation is bound by all the
provisions of this Agreement. The Corporation shall indemnify Indemnitee against
any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Corporation of a written request for same)
advance, to the extent not prohibited by law, such expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for indemnification or advance of Expenses from the Corporation under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Corporation, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery, as the case may be.
               (f) No determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding.
     12. Contribution.
               (a) Whether or not the indemnification provided in Paragraphs 3
and 4 of this Agreement is available, in respect of any threatened, pending or
completed action, suit or proceeding in which the Corporation is jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding), the
Corporation shall pay, in the first instance, the entire amount of any judgment
or settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Corporation waives and relinquishes any right
of contribution it may have against Indemnitee. The Corporation shall not enter
into any settlement of any action, suit or proceeding in which the Corporation
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

- 11 -



--------------------------------------------------------------------------------



 



               (b) Without diminishing or impairing the obligations of the
Corporation set forth in the preceding subparagraph, if, for any reason,
Indemnitee shall elect or be required to pay all or any portion of any judgment
or settlement in any threatened, pending or completed action, suit or proceeding
in which the Corporation is jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), the Corporation shall contribute to
the amount of expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Corporation
and all officers, directors or employees of the Corporation, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Corporation and all officers, directors
or employees of the Corporation other than Indemnitee who are jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the events
that resulted in such expenses, judgments, fines or settlement amounts, as well
as any other equitable considerations which the law may require to be
considered. The relative fault of the Corporation and all officers, directors or
employees of the Corporation, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.
               (c) The Corporation agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation, other than Indemnitee, who may be
jointly liable with Indemnitee.
               (d) To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (1) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (2) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
     13. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights. The Corporation’s obligation to indemnify or advance Expenses under
this Agreement to an Indemnitee who is or was serving at the request of the
Corporation as a

- 12 -



--------------------------------------------------------------------------------



 



director, officer, employee or agent of an Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.
     14. Term of Agreement. This Agreement shall continue until and terminate
upon the later of (i) six years after the date that the Indemnitee shall have
ceased to serve as a director or officer of the Corporation or, at the request
of the Corporation, as a director, officer, partner, trustee, member, employee
or agent of an Enterprise or (ii) the final termination of all Proceedings
pending on the date set forth in clause (i) in respect of which the Indemnitee
is granted rights of indemnification or advancement of Expenses under this
Agreement and of any Proceeding commenced by the Indemnitee pursuant to
Paragraph 11 of this Agreement relating to such Proceedings.
     15. Indemnification Not Exclusive. The indemnification and advancement of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which the Indemnitee may be entitled under the Certification of
Incorporation, the By-Laws, any other agreement, any vote of stockholders or
Disinterested Directors, the DGCL, any other law (common or statutory), or
otherwise, both as to action in the Indemnitee’s official capacity and as to
action in another capacity while holding office for the Corporation. No
amendment, alteration or repeal of this Agreement or of any provision of this
Agreement shall limit or restrict any right of Indemnitee under this Agreement
in respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Certificate
of Incorporation, the Bylaws and this Agreement, it is the intent of the parties
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy conferred in this Agreement is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given under this
Agreement, or now or after the date of this Agreement existing at law or in
equity or otherwise.
     16. Insurance. Nothing contained in this Agreement shall be deemed to
prohibit the Corporation from purchasing and maintaining insurance, at its
expense, to protect itself or the Indemnitee against any expense, liability or
loss incurred by it or the Indemnitee in any such capacity, or arising out of
the Indemnitee’s status as such, whether or not the Indemnitee would be
indemnified against such expense, liability or loss under this Agreement;
provided that the Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable under this Agreement if and to
the extent that the Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise. To the extent that
the Corporation maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, or agents or fiduciaries of the
Corporation or of any Enterprise that such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms. For the duration of Indemnitee’s service as
a director and/or officer of the Corporation, and thereafter for so long as
Indemnitee shall be subject to any pending or possible claim indemnifiable
pursuant to the terms of this Agreement, the Corporation shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies or directors’ and officers’ liability insurance providing coverage for
directors and/or officers of the Corporation that is at least substantially
comparable in scope and amount to

- 13 -



--------------------------------------------------------------------------------



 



that proved by the Corporation’s current policies of director’s and officers’
liability insurance. The minimum AM Best rating for the insurance carriers of
such insurance carrier hall be not less than A-VI. In the event of a Change in
Control the Corporation shall maintain in force any and all insurance policies
than maintained by the Company in providing insurance; directors’ and officers’
liability, fiduciary, employment practices or otherwise, in respect of
Indemnitee, for a period of six year thereafter. If, at the time of the receipt
of a notice of a claim pursuant to the terms of this Agreement, the Corporation
has director and officer liability insurance in effect, the Corporation shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.
     17. No Special Rights. Nothing herein shall confer upon the Indemnitee any
right to continue to serve as an officer or director of the Corporation for any
period of time or at any particular rate of compensation.
     18. Savings Clause. The invalidity of unenforceability of any provision of
this Agreement shall in no way affect the validity or enforceability of any
other provision. Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws. In the event any provision of this
Agreement conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict. If this Agreement or any portion of this Agreement shall
be invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.
     19. Counterparts. This Agreement may be executed and delivered by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
     20. Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of the
Indemnitee.
     21. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.
     22. Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in Delaware law or for other reasons. Except as
expressly provided in this Agreement, no supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties to this Agreement. No waiver of any of the

- 14 -



--------------------------------------------------------------------------------



 



provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision of this Agreement, nor shall any such waiver constitute a
continuing waiver.
     23. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been given
(i) when delivered by hand, (ii) if mailed by certified or registered mail with
postage prepaid, on the third day after the date on which it is so mailed, or
(iii) two (2) business days after deposit with an internationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent:

         
 
  (a)   if to the Indemnitee, to:    
 
       
 
  (b)   if to the Corporation, to:   Chief Executive Officer
 
      2584 Junction Avenue
 
      San Jose, California 95134
 
       
 
            Copy to:   General Counsel
 
      2584 Junction Avenue
 
      San Jose, California 95134

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.
     24. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of law rules. The Indemnitee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Corporation, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the DGCL is amended, or other
Delaware law is enacted, to permit further indemnification of the directors and
officers, then the Indemnitee shall be indemnified to the fullest extent
permitted under the DGCL, as so amended, or by such other Delaware law, as so
enacted.
     25. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or

- 15 -



--------------------------------------------------------------------------------



 



director of the Corporation, and acknowledges that the Indemnitee is relying
upon this Agreement in continuing in such capacity.
     26. Entire Agreement. This Agreement sets forth the entire agreement of the
parties to this Agreement in respect of the subject matter contained in this
Agreement and supercedes all prior agreements, whether oral or written, by any
officer, employee or representative of any party in respect of the subject
matter contained in this Agreement. Any prior agreement of the parties in
respect of the subject matter contained in this Agreement is terminated and
cancelled. For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit the Indemnitee’s rights under Delaware law or the
Corporation’s Certificate of Incorporation or By-Laws.
     27. Consent to Suit. In the case of any dispute under or in connection with
this Agreement, the Indemnitee may only bring suit against the Corporation in
the Court of Chancery of the State of Delaware. The Indemnitee consents to the
exclusive jurisdiction and venue of the courts of the State of Delaware, and the
Indemnitee waives any claim the Indemnitee may have at any time as to forum non
conveniens with respect to such venue. The Corporation shall have the right to
institute any legal action arising out of or relating to this Agreement in any
court of competent jurisdiction. Any judgment entered against either of the
parties in any proceeding under this Agreement may be entered and enforced by
any court of competent jurisdiction.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

              INDEMNITEE       BOOKHAM, INC.
 
           
 
      By:    
 
           
 
           
 
      Name:                
 
           
Print Name:
      Title:    
 
           

- 16 -